         Case 1:19-cr-00067-PGG Document 110 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

               -against-
                                                                  ORDER
 JOSEPH HOATS,
                                                              19 Cr. 67 (PGG)
                              Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                   WHEREAS, with the Defendant’s consent, his guilty plea allocution was made

before a United States Magistrate Judge on October 30, 2020;

                   WHEREAS, a transcript of the allocution was made and thereafter was

transmitted to the District Court; and

                   WHEREAS upon review of that transcript, this Court has determined that the

Defendant entered his guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

                   IT IS HEREBY ORDERED that the Defendant’s guilty plea is accepted.

Dated: New York, New York
       November 10, 2020
